ORDER
This matter was heard before a panel of the Supreme Court pursuant to an order directing both parties to appear and show cause why the issues raised in this appeal should not be summarily decided. In this case the defendant husband had appealed from a Family Court order that distributed marital assets in a divorce proceeding.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. The defendant argues that with the order of distribution, the entire marital estate was taken from him and the award of counsel fees to the wife constituted error.
In Stanzler v. Stanzler, 560 A.2d 342 (R.I.1989) this court stated:
“It is well established that the intent of property division is to provide a fair and just assignment of the marital assets. * * * Property division, however, does not require an equal division of the property, * * * and is subject to the concept that nonmonetary, as well as monetary, contributions may enhance the marital partnership. * * * Finally we note that a trial justice’s assignment of property will not be overturned unless it constitutes an abuse of discretion.”
Based on the thirty-seven year marriage and the conduct of the defendant husband, it is the conclusion of this court that the distribution does not involve any abuse of discretion and should not be disturbed. The court is satisfied that the distribution of the marital assets as they were distributed and the award of counsel fees was justified. The husband had been physically .abusive, had engaged in extra marital affairs and was an abuser of alcohol for many years.
For these reasons the defendant's appeal is denied and dismissed, the order appealed from is affirmed and the papers of the case are remanded to the Family Court.
FAY, C.J., did not participate.